ACCEPTED
                                                                                        05-15-01258-CR
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                  10/30/2015 4:17:14 PM
                                                                                             LISA MATZ
                                                                                                 CLERK


                            No-05-15-01258-CR
                            NO. F-15-00427-M
STATE OF TEXAS                 §     IN THE 194th JUDICIAL   FILED IN
                                                      5th COURT OF APPEALS
                               §                           DALLAS, TEXAS
V.                             §     DISTRICT COURT 10/30/2015
                                                      OF         4:17:14 PM
                               §                             LISA MATZ
                                                               Clerk
JERRY NOLAN                    §     DALLAS COUNTY, TEXAS

          Defendant's Motion to Withdraw Appeal
TO THE OFFICIAL COURT REPORTER:

      NOW COMES THE DEFENDANT/APPELLANT and requests that

the notice of appeal previously filed by the defendant/appellant pro se be

withdrawn. Said notice was filed on October 14, 2015.

      Jerry Nolan, the defendant/appellant in this case, after consulting with

his appointed counsel Ronald L. Goranson, hereby states that Mr. Goranson

has explained his rights to appeal in situations where there was a plea

bargain followed by the trial court and where he, the defendant/appellant has

filed a waiver of appeal. Defendant /Appellant has also discussed possible

grounds of error on appeal and how some grounds are better raised in an Art.

11.07 Texas Code of Criminal Procedure writ of habeas corpus. Mr.

Goranson has given defendant/appellant copies of the relevant plea

documents and notifications filed in this case. After this consultation,

Defendant/appellant hereby knowingly and intentionally wishes to withdraw

his notice of appeal.


Defendant's Motion to Withdraw Appeal                             Page 1 of4
       I, Jerry Nolan, acknowledge that my attorney has explained to me, and

I have read and understand the above Motion to Withdraw Appeal and that I

am signing this motion to withdraw my appeal knowingly, freely and

voluntarily, with full understanding of the consequences. I hereby ask the

trial court to accept this request to withdraw my appeal.




                                               Jerry Nolsm     v


       I, Ronald L. Goranson, hereby state that I have consulted with Jerry

Nolan, whom I believe to be competent, concerning the withdrawal of the

appeal in this case and that I have advised him of his rights concerning

appeals. I approve and agree with his choice to withdraw this appeal and ask

the trial court to accept this withdrawal.




                                                tONALD L. GORANSON
                                               One Quadrangle Tower, Suite 675
                                               2828 Routh Street, LB 10,
                                               Dallas, Texas 75201
                                               (214)651.1122
                                               (214) 871-0620 (fax)
                                               RLGatty@aol.com
                                               State Bar No. 08195000

                                               ATTORNEY FOR DEFENDANT



Defendant's Motion to W i t h d r a w Appeal                          Page 2 of 4
                         CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY THAT on October^, 2015, a true and

correct copy of the above and foregoing was forwarded to the Assistant

District Attorney of Dallas County, Texas, assigned to this case and to the

Court Reporter assigned to the Court.




                                               RONALD L. GORANSON




Defendant's Motion to W i t h d r a w Appeal
                                                                Page 3 of4